UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4651


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CEDRIC ANTONIO MCINNIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00338-TLW-2)


Submitted:   March 19, 2012                 Decided:    April 10, 2012


Before DIAZ and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Wilder
Harte, Second Year Law Student, FEDERAL PUBLIC DEFENDER’S
OFFICE, Columbia, South Carolina, for Appellant.      William N.
Nettles, United States Attorney, Jimmie Ewing, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following    a    hearing,        the    district      court   found   that

Cedric McInnis had violated the terms of his supervised release.

The     court     revoked       release   and          imposed    a     thirty-six-month

sentence.       McInnis now appeals.         We affirm.



                                             I

               Testimony at the revocation hearing established that

on January 14, 2011, two armed men invaded the home of Beatrice

Quick    in     Hamlet,    North    Carolina.           Quick    and    her   adult   son,

William, had ample time to observe the intruders, who were in

the house for approximately thirty minutes.                           During that time,

the victims were subdued, tied, and held at gunpoint.                                 Mrs.

Quick    was     kicked    and     choked.        The     home    was    ransacked:   the

intruders punched a hole in a wall; and one intruder shot into

the kitchen floor.          The intruders fled in a Dodge Charger with a

safe they stole from the house.

               Mrs. Quick identified McInnis without hesitation when

she   was      shown   a    photographic         array     that       included   McInnis’

photograph.        When William Quick was shown a photographic array

approximately two weeks later, he also immediately identified

McInnis as an intruder.              The two victims positively identified

McInnis at the revocation hearing.                       Additionally, authorities

who searched McInnis’ residence discovered a handgun and a blue

                                             2
light.       The victims told authorities that the car in which the

intruders fled had a blue light on the dashboard, making them

believe      at     first    that   the      intruders       were      law    enforcement

officers.

              On the basis of the above evidence, the district court

found by a preponderance of the evidence that McInnis was one of

the    two    home      invaders.       The       court    concluded         that   he     had

committed         the   release   violations        as    charged, *    and     the   court

accordingly revoked release.



                                             II

              McInnis       contends    on    appeal      that   the    district         court

erred in finding that he was one of the two intruders.                                     We

review a district court’s decision to revoke supervised release

for abuse of discretion.            United States v. Copley, 978 F.2d 829,

831 (4th Cir 1992).            To revoke release, the district court need

only       find    a    violation      of    a     condition     of     release       by    a

preponderance of the evidence.                   18 U.S.C.A. § 3583(e)(3) (2006).

This burden “simply requires the trier of fact to believe that


       *
       McInnis was charged with: committing new criminal conduct
(first degree kidnapping and robbery with a dangerous weapon);
committing new criminal conduct (second degree kidnapping); and
leaving the state without permission.       On appeal, McInnis
challenges the sufficiency of the evidence only with respect to
the first two charges.



                                              3
the existence of a fact is more probable than its nonexistence.”

United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010)

(internal quotation marks omitted).                 At a revocation proceeding,

“the traditional rules of evidence are inapplicable, and the

full panoply of constitutional protections afforded a criminal

defendant is not available.”                 United States v. Armstrong, 187

F.3d   392,    394    (4th   Cir.    1999)    (internal     quotation     marks   and

citation omitted).           We review for clear error factual findings

underlying the conclusion that a violation of supervised release

occurred.      United States v. Carothers, 337 F.3d 1017, 1019 (8th

Cir. 2003).          Credibility determinations made by the district

court at revocation hearings are rarely reviewable on appeal.

United States v. Cates, 613 F.3d 856, 858 (8th Cir. 2010).

              In    light    of     the   evidence     summarized        above,   and

especially in the face of the identification by both victims of

McInnis as one of the intruders, we conclude that the court did

not clearly err in finding that McInnis was one of the men who

committed     the    home    invasion.        Nor    did   the   court    abuse   its

discretion in revoking release.



                                          III

              We accordingly affirm.            We dispense with oral argument

because the facts and legal contentions are adequately presented



                                          4
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               5